Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 1 of 11 PageID# 67



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

JAMES GHAISAR, et al.,                        )
                                              )
       Plaintiffs,                            )
                                              )
       vs.                                    )       Civil Action No. 1:18-cv-954
                                              )                         (TSE/MSN)
UNITED STATES OF AMERICA, et al.,             )
                                              )
      Defendants.                             )
________________________________              )

               MEMORANDUM IN SUPPORT OF THE UNITED STATES’
                 MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and Local Rule 7(F)(1), Defendant,

the United States, by and through undersigned counsel, submits this memorandum of law in

support of its motion to dismiss Plaintiffs James, Kelara, and Negeen Ghaisar’s (“Plaintiffs”)

complaint for lack of subject matter jurisdiction.

                                        INTRODUCTION

       According to the allegations of Plaintiffs’ complaint, Bijan Ghaisar fled the scene of a

traffic accident and then evaded the United States Park Police’s attempt to stop his vehicle twice.

After officers stopped Mr. Ghaisar a third time and Mr. Ghaisar attempted to drive away yet

again, officers fired into his vehicle, ultimately killing him. A federal criminal investigation

into these events remains ongoing at this time. Nevertheless, Plaintiffs – Mr. Ghaisar’s parents

and sister – brought this action against the United States asserting multiple variations of Virginia

state tort claims for wrongful death under the Federal Tort Claims Act (“FTCA”) (Counts 1

through 5) and asserting one constitutional tort claim for money damages under Bivens v. Six


                                                  1
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 2 of 11 PageID# 68



Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) (Count 6). Because

Plaintiffs have not established that they are authorized by Virginia state law to bring any tort

claims of wrongful death on behalf of Mr. Ghaisar, and because the United States has not waived

sovereign immunity for Bivens claims, the United States respectfully requests that this action be

dismissed against the United States in its entirety for lack of subject matter jurisdiction.

                                  FACTUAL BACKGROUND1

       Plaintiffs allege that, on November 17, 2017, Bijan Ghaisar fled the scene of a traffic

accident on George Washington Memorial Parkway in Virginia. Compl. (Dkt. No. 1) ¶¶ 63-64.

After Mr. Ghaisar fled the scene of the accident, two United States Park Police officers began

pursuing his vehicle. Id. ¶ 3. Mr. Ghaisar pulled his vehicle over, but when the Park Police

officers reached his vehicle, he drove away, evading the police. Id. ¶¶ 85-88. The Park Police

continued their pursuit until Mr. Ghaisar pulled over a second time, but when the officers

reached his vehicle, Mr. Ghaisar again drove away, evading the police. Id. ¶¶ 90-92. The Park

Police continued their pursuit until Mr. Ghaisar stopped a third time. Id. ¶¶ 93-95. When the

officers again approached his window, Mr. Ghaisar began driving away yet again, at which point

the officers fired into Mr. Ghaisar’s vehicle, ultimately killing him. Id. ¶¶ 14, 96-107.

       Plaintiffs are Mr. Ghaisar’s father, mother, and sister, id. ¶¶ 37, 39, 41. Although they

purport to bring this claim “on behalf of” Mr. Ghaisar, see id. at 1 (caption), Plaintiffs have

neither alleged that they are authorized to serve as personal representatives for Mr. Ghaisar’s

estate for purposes of the Virginia Death by Wrongful Act Statute, codified at Virginia Code §




1
  The United States accepts as true the well-pled factual allegations in Plaintiffs’ complaint
exclusively for purposes of this motion.

                                                  2
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 3 of 11 PageID# 69



8.01-50, nor attached any documentary evidence of the same to their complaint. See generally

Compl.

                                     STANDARD OF REVIEW

         Federal district courts are courts of limited jurisdiction, possessing only the jurisdiction

granted to them by the United States Constitution and by federal statute. See Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005); Strawn v. AT&T Mobility, 530 F.3d

293, 296 (4th Cir. 2008). When a district court lacks subject matter jurisdiction over an action,

the action must be dismissed pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.

See Arbaugh v. Y&H Corp., 546 U.S. 500, 506-07 (2006). When determining whether

jurisdiction exists, “the district court is to regard the pleadings’ allegations as mere evidence on

the issue, and may consider evidence outside the pleadings without converting the proceeding to

one for summary judgment. . . .” Richmond, Fredericksburg & Potomac Railroad Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991). A court should grant a motion to dismiss when “the

material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter of law.” Balfour Beatty Infrastructure, Inc. v. Mayor and City Council of Baltimore, 855

F.3d 247, 251 (4th Cir. 2017).

                                            ARGUMENT

         This Court lacks subject matter jurisdiction over all of Plaintiffs’ claims against the

United States. Plaintiffs’ state tort claims – Counts 1 through 5 – must be dismissed because

Plaintiffs have not established that each of them is an administrator of Mr. Ghaisar’s estate

authorized to bring any wrongful death action on his behalf. Plaintiffs thus have failed to

establish that they have standing to bring the instant action. Moreover, Plaintiffs’ Bivens claim




                                                   3
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 4 of 11 PageID# 70



against the United States (Count 6) must be dismissed because the United States has not waived

sovereign immunity on this claim.

       I.      Plaintiffs’ State Tort Claims (Counts 1 through 5) Must Be Dismissed for
               Lack of Standing under the Virginia Death by Wrongful Act Statute

       Plaintiffs’ state tort claims (Counts 1 through 5) must be dismissed in their entirety

because Plaintiffs have failed to establish that they are authorized to file suit under the Virginia

Death by Wrongful Act Statute. It is well established that the United States and its agencies

enjoy sovereign immunity from suit unless Congress has explicitly abrogated such immunity.

See FDIC v. Meyer, 510 U.S. 471, 475 (1994). “Sovereign immunity is jurisdictional in

nature.” Id. “Indeed, the terms of the United States’ consent to be sued in any court define that

court’s jurisdiction to entertain the suit.” Id. (alteration and quotation marks omitted); see also

United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the United States may

not be sued without its consent and that the existence of consent is a prerequisite for

jurisdiction.”). Thus, where sovereign immunity bars a claim, the court lacks subject-matter

jurisdiction and must dismiss that claim. See, e.g., Kramer v. United States, 843 F. Supp. 1066,

1068 (E.D. Va. 1994) (dismissing FTCA claims due to lack of subject-matter jurisdiction).

       The FTCA serves as a limited waiver of sovereign immunity only insofar as it allows the

United States to be held liable “for injury or loss of property, or personal injury or death caused

by the negligent or wrongful act or omission of any employee of the Government . . . under

circumstances where the United States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred.” 28 U.S.C. §

1346(b)(2) (emphasis added); see also Suter v. United States, 441 F.3d 306, 310 (4th Cir. 2006).

Thus, under the FTCA, “the district courts’ subject-matter jurisdiction is predicated upon the




                                                  4
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 5 of 11 PageID# 71



sufficiency of plaintiff’s claims under applicable state law,” J.A.M. ex rel. Montgomery v. United

States, No. 4:10-cv-18, 2011 WL 1304899, at *4 (E.D. Va. Mar. 11, 2011) (emphasis omitted).

       Here, Plaintiffs assert that the purported torts against Mr. Ghaisar occurred in Virginia.

See Compl. ¶ 18 (asserting the alleged events occurred on “George Washington Memorial

Parkway and into Fairfax, Virginia”). Plaintiffs’ state tort claims thus all arise under the

Virginia Death by Wrongful Act Statute, which governs state tort actions regarding “the death of

a person . . . caused by the wrongful act, neglect, or default of any person . . . .” Va. Code Ann.

§ 8.01-50(A). The Virginia Death by Wrongful Act Statute, however, only authorizes suit by a

duly appointed “personal representative” of the decedent. See id. § 8.01-50(C). Because

Plaintiffs have not established that any (much less all) of the named Plaintiffs has been appointed

as the “personal representative” of Mr. Ghaisar’s estate, Plaintiffs do not have standing to bring

the instant action. See Bradley v. Johnson & Johnson, 2012 WL 1957812, at *2-3 (E.D. Va.

May 30, 2012) (dismissing action for lack of subject matter jurisdiction because “Plaintiff fails to

offer any other argument or evidence demonstrating that he has been properly qualified as a

personal representative of the decedent’s estate. He therefore lacks standing to bring this

wrongful death action.”).

          The Virginia Supreme Court has made clear that “[a] wrongful death action is not an

action ‘personal to the personal representative,’ rather the personal representative, as plaintiff, ‘is

merely a surrogate for the beneficiaries of the cause of action named in Code § 8.01-53.’”

Johnston Mem. Hosp. v. Bazemore, 277 Va. 308, 312 (Va. 2009) (quoting Horn v. Abernathy,

231 Va. 228, 237 (Va. 1986)). To qualify as a personal representative, the plaintiff must be

properly appointed administrator of the decedent’s estate by a Virginia circuit court. See

Johnston, 277 Va. at 312-15 (dismissing wrongful death action brought by decedent’s wife



                                                   5
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 6 of 11 PageID# 72



because she failed to be appointed as the administratrix of the estate prior to filing, despite the

fact that she was the “real party in interest”). Virginia circuit courts are “court[s] of general

jurisdiction regarding probate and the grant of administration of estates.” Bolling v. D’Amato,

259 Va. 299, 303 (Va. 2000) (citing Va. Code Ann. §§ 64.1-75, 64.1-116, 64.1-118, recodified at

§§ 64.2-454, 64.2-500, 64.2-502). A Virginia circuit court may appoint an administrator of the

estate for all purposes, see Va. Code Ann. §§ 64.2-500 and 64.2-502, or alternatively, it may

appoint an administrator of the estate exclusively for purposes of pursing “a civil action for

personal injury or death by wrongful act . . . .” Id. § 64.2-454.

       Regardless of the provision under which an administrator is appointed, “a wrongful death

action may only ‘be brought by and in the name of the personal representative of such deceased

person.’” See Johnston, 277 Va. at 315 (emphasis added; quoting in Va. Code § 8.01-50(B),

which has been recodified as subsection C); see also Fowler v. Winchester Med. Ctr., Inc., 59

Va. Cir. 216, 2002 WL 31989093, at *2 (Va. Cir. 2002) (“The Virginia Code vests the right of

action for a wrongful death in the ‘personal representative,’ and only the personal representative

may file a wrongful death suit in Virginia.” (emphasis added; internal quotations omitted)).

Moreover, if a suit for wrongful death is filed by someone other than an administrator of the

estate duly appointed by a circuit court, the Virginia Supreme Court has made clear that “the

plaintiff lack[s] standing to bring th[e] wrongful death action for the reason that he [i]s not the

personal representative of the decedent’s estate.” Bolling, 259 Va. at 304; see also Johnston,

277 Va. at 315.

       The mere fact that Plaintiffs are Mr. Ghaisar’s relatives, and potentially his heirs, does

not provide them with standing to file the instant action. Indeed, in Johnston, the Virginia

Supreme Court directly rejected this exact theory, explaining that the mere fact that a decedent’s



                                                  6
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 7 of 11 PageID# 73



wife was the “real party in interest” did not give her standing to file a wrongful death action

because she had failed to be appointed as the administrator of the estate prior to filing suit. 277

Va. at 312-15. The court explained that “[s]ince Wanda Bazemore [the decedent’s wife] had not

qualified as the personal representative of her husband’s estate when this wrongful death action

was filed, the named plaintiff, which was not a legal entity at that time, lacked standing to file

the action.” Id. at 315.

       Here, Plaintiffs have not established that any of them – much less each of them – has

been appointed as the personal representative of Mr. Ghaisar’s estate.2 See generally Compl.

Plaintiffs thus lack standing to bring any of the state tort causes of action alleged in their

complaint. See Johnston, 277 Va. at 315. Moreover, because Plaintiffs lacked authority to file

this suit, this defect may not be corrected by their appointment as administrators after filing suit.

See id.; see also Douglas v. Chesterfield Cnty Police Dep’t, 251 Va. 363, 367-68 (Va. 1996)

(explaining that the plaintiff “did not qualify as personal representative until after she filed her

federal action” and her later appointment as administrator “did not relate back and validate the

filing of the federal action”). Thus, as Judge Cacheris explained, Plaintiffs lack of standing

makes “this action a nullity . . . [that] cannot be cured by an amendment of the pleadings or by

adding the proper plaintiff.” Bradley, 2012 WL 1957812, at *3.

       Similarly, although Plaintiffs have asserted that they satisfied the statutory prerequisite to

filing a FTCA action prior to filing suit, see 28 U.S.C. § 2675(a), by presenting an administrative

claim to the Department of the Interior, see Compl. ¶¶ 30-31, absent proper appointment as



2
  In an effort to avoid unnecessary motions practice, undersigned counsel recently contacted
Plaintiffs’ counsel prior to filing this motion and requested documentation that Plaintiffs had
been appointed co-administrators of Mr. Ghaisar’s estate, at least for purposes of this wrongful
death action under Va. Code Ann. § 64.2-454. As of the time of this filing, undersigned counsel
has not received any such documentation.

                                                   7
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 8 of 11 PageID# 74



administrators of Mr. Ghaisar’s estate, Plaintiffs cannot establish that they had legal authority to

file that claim. Thus, just as this action is “a nullity” with no legal effect, Bradley, 2012 WL

1957812, at *3, so too is Plaintiffs’ administrative claim.

       It is well established that the FTCA’s requirement that a claimant present an

administrative claim with the appropriate agency prior to filing suit is necessary predicate to the

United States’ waiver of sovereign immunity such that the failure to present a proper

administrative remedy deprives a court of subject matter jurisdiction. See 28 U.S.C. § 2675(a).

Section 2675(a) provides:

       An action shall not be instituted upon a claim against the United States for
       money damages for injury or loss of property or personal injury or death
       caused by the negligent or wrongful act or omission of any employee of
       the Government while acting within the scope of his office or
       employment, unless the claimant shall have first presented the claim to the
       appropriate Federal agency and his claim shall have been finally denied by
       the agency in writing and sent by certified or registered mail. The failure
       of an agency to make final disposition of a claim within six months after it
       is filed shall, at the option of the claimant at any time thereafter be deemed
       a final denial of the claim for purposes of this section.

28 U.S.C. § 2675(a) (emphasis added); see also McNeil v. United States, 508 U.S. 106, 110-11

(1993) (requiring dismissal for failure to exhaust administrative remedies); United States v.

Plyler, 900 F.2d 41, 42-43 (4th Cir. 1990) (same); Patock v. Fox News Channel, et al., 2012 WL

695892, at *3 (E.D. Va. 2012) (same). As this Court has explained, “[b]ecause ‘the requirement

of filing an administrative claim is jurisdictional and may not be waived,’ [a] plaintiff’s failure to

exhaust his administrative remedies requires dismissal without prejudice for lack of subject

matter jurisdiction.” Bloch v. Executive Office of the President, 164 F. Supp. 3d 841, 861 (E.D.

Va. 2016) (Ellis, J.) (quoting Kokotis v. U.S. Postal Serv., 223 F.3d 275, 278 (4th Cir. 2000)).

Because Plaintiffs have not established that they had legal authority to submit the administrative




                                                  8
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 9 of 11 PageID# 75



claim, they also have not established that they have presented a proper administrative claim, thus

requiring dismissal of this action.3

        As such, all of Plaintiffs’ state tort claims – Counts One through Five – must be

dismissed for lack of subject matter jurisdiction both because Plaintiffs lacked standing to file the

instant action and because Plaintiffs lacked standing to present the administrative claim and the

proper legal entity entitled to bring this action thus has failed to exhaust administrative remedies

prior to filing this suit.

        II.      Plaintiffs’ Bivens Claim (Count 6) Must Be Dismissed Because the United
                 States Has Not Waived Sovereign Immunity for Constitutional Claims for
                 Money Damages

        Plaintiffs’ final claim against the United States, asserting a Fourth Amendment Bivens

cause of action, also must be dismissed for lack of subject matter jurisdiction. Although

Plaintiffs have named (but not served) a number of unidentified individuals in addition to the

United States as defendants in this action, Plaintiffs made clear that their Bivens claim was

asserted “against all Defendants” and thus against the United States. Compl. ¶ 203 (emphasis

added). But, the Supreme Court has made pellucidly clear that the United States has not waived

sovereign immunity for Bivens claims. See Meyer, 510 U.S. at 486 (“An extension of Bivens to

agencies of the Federal Government is not supported by the logic of Bivens itself[; w]e therefore

hold that Meyer had no Bivens cause of action against [a federal agency].”). Similarly, the

Fourth Circuit has explained that “Bivens did not abolish the doctrine of sovereign immunity of

the United States.” Randall v. United States, 95 F.3d 339, 345 (4th Cir. 1996). Instead, “[a]ny

remedy under Bivens is against the federal officials individually, not the federal government.”


3
  Dismissal of this action does not deprive the proper legal entity of recourse. Plaintiffs assert
that the events giving rise to this action occurred on November 17, 2017, see Compl. ¶ 2, and 28
U.S.C. § 2401(b) affords a properly appointed administrator of the estate two years to file an
administrative claim.

                                                 9
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 10 of 11 PageID# 76



 Id.; see also Doe v. Chao, 306 F.3d 170, 184 (4th Cir. 2002) (same). As such, because Plaintiffs

 do not – and cannot – identify any valid waiver of sovereign immunity for their constitutional

 claim against the United States, Count 6 also must be dismissed against the United States for

 lack of subject matter jurisdiction.

                                          CONCLUSION

         For the foregoing reasons, the United States respectfully requests that Plaintiffs’

 complaint be dismissed in its entirety against the United States.

                                               Respectfully submitted,

                                               G. ZACHARY TERWILLIGER
                                               UNITED STATES ATTORNEY

                                        By:            /s/
                                               DENNIS C. BARGHAAN, JR.
                                               Deputy Chief, Civil Division
                                               Assistant U.S. Attorney
                                               KIMERE J. KIMBALL
                                               Assistant U.S. Attorney
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Telephone: (703) 299-3891/3763
                                               Fax:          (703) 299-3983
                                               Email:         dennis.barghaan@usdoj.gov
                                               Email:         kimere.kimball@usdoj.gov

 DATE:          October 2, 2018                ATTORNEYS FOR THE UNITED STATES




                                                  10
Case 1:18-cv-00954-TSE-MSN Document 13 Filed 10/02/18 Page 11 of 11 PageID# 77



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date, I filed the foregoing via the CM/ECF system, which will

 send a Notification of Electronic Filing to the following:

                                    Stephen Arthur Fredley
                                   Thomas Gerard Connolly
                             HARRIS WILTSHIRE & GRANNIS LLP
                                    sfredley@hwglaw.com
                                   tconnolly@hwglaw.com

                                                       /s/
                                               KIMERE J. KIMBALL
                                               Assistant U.S. Attorney
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Telephone: (703) 299-3763
                                               Fax:          (703) 299-3983
                                               Email: kimere.kimball@usdoj.gov

                                               ATTORNEY FOR THE UNITED STATES
 DATE: October 2, 2018




                                                 11
